DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Final Office action in response to applicant's amendment and response received 06/22/2022, responding to the 03/31/2022 non-final office action provided in rejection of claims 1-19.

Claims 7-9, 11 and 13 have been amended. Claim 1-6, 8 and 14have been cancelled. Claim 20-24 have been added new. Claim Claims 7, 9-13 and 15-24 are pending and are addressed in this office action. New grounds of rejection are presented in view of the newly presented limitation(s).
Examiner notes
 (A). Drawings submitted on 10/26/2020 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(B)  Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
(C).  Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 FR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner (e.g. proposed Examiner’s Amendments), the Applicant must place a written authorization in the record. Applicant may authorize electronic and email communication by the Examiner via PTO Automated Interview Request web service.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractlce. 
Response to arguments
With respect to amendment to the independent claims, Applicant argues that none of the cited prior art, singly or in combination, disclose or suggest "a size of the software group updated by the software allocator is set to n times or 1/n of communication throughput based on a size of data received when performing a single communication." (Remarks, page 7-8)
Applicant amendments to the independent claims overcome the rejections presented in the previous Office Action. New rejections are presented herein. Applicant's arguments have been fully considered but are moot in view of the new ground(s) of rejection. 
Applicant offers no other arguments beyond arguing allowability for the reasons cited for the independent claim(s) or dependence upon said claims. These arguments are considered met.







Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 9-13, 15-18 and 20-24 are rejected under 35 U.S.C. 103 as being obvious over Buecherl et al. (WO2019068420A1) in view of Chen et al. (US 2005/0102660 A1) and further in view of Acharya et al. (US 2019/0265965 A1).

As to claim 7, BUECHERL discloses an electrical device for a vehicle comprising: 
a communication interface configured to receive a software update data (page 4, Via a wireless communication interface, in particular a mobile radio connection, data originating from a back-end server 5 can be received by means of the antenna 15, which is located on the roof of the vehicle 1. The vehicle device 2 may preferably be a head unit, which is arranged inside the vehicle 1); and 
 a memory configured to store a software group (“software file segment”), wherein the software group includes a plurality of software components (page 4, In a first step 101, the software update is deciphered by means of the control device 3. This allows the transmission of the software update, which originates from a back-end server 5, via an encrypted communication so that third parties do not have direct access to the data of the software update. In a second step 102, the software update is authenticated by means of the control device 3. Thus, it can be ensured that the software update is checked for correctness and origin. In this way, processing of malware can be prevented. This step also preferably takes place again before changing the access of the vehicle device 2 to a software updated by means of the software update from the first memory area 7 to the second memory area 8 by means of the control device 3) and a reserved area (“Fig. 4, elements 11 & 12”) (Figs. 4, software component store in the figure 4 element 7 [9 & 10] and alternate with element 8 [11 & 12], page 5, FIG. 4 shows a further exemplary embodiment of a data memory 6 according to the invention of a vehicle device 2. The data memory 6 has two memory areas 7, 8, the first memory area 7 being divided into two address areas 9, 10, and the second memory area 8 is divided into two address areas 1 1, 12. In particular, the first address area 9 is physically separated from the second address area 10, wherein a third address area 1 1 of the second memory area 8 is arranged between the first address area 9 and the second address area 10 of the first memory area 7. Thus, a memory area need not be restricted to a predetermined address area, but may also be distributed over two different address areas 10, 11, which are physically separated from each other. This is especially useful for file-based software updates because the files can be stored in different address ranges. Furthermore, the use of a fragmented data memory in this case is also possible); and 
a software allocator configured to update the software group by using the software update data, wherein a storage area in which the software component is stored (page 4, The control device 3 is set up such that the software update can be stored in the second memory area 8 and the access of the vehicle device 2 to the software from the first memory area 7 to the second memory area 8, which updates a software updated by means of the software update has to control the vehicle device 2, is variable.) and the reserved area (“Fig. 4, elements 11 & 12”) allocated to the software component are alternately arranged in the memory (Figs. 4, software component store in the figure 4 element 7 [9 & 10] and alternate with element 8 [11 & 12], page 5, FIG. 4 shows a further exemplary embodiment of a data memory 6 according to the invention of a vehicle device 2. The data memory 6 has two memory areas 7, 8, the first memory area 7 being divided into two address areas 9, 10, and the second memory area 8 is divided into two address areas 1 1, 12. In particular, the first address area 9 is physically separated from the second address area 10, wherein a third address area 1 1 of the second memory area 8 is arranged between the first address area 9 and the second address area 10 of the first memory area 7. Thus, a memory area need not be restricted to a predetermined address area, but may also be distributed over two different address areas 10, 11, which are physically separated from each other. This is especially useful for file-based software updates because the files can be stored in different address ranges. Furthermore, the use of a fragmented data memory in this case is also possible, 
Buecherl does not teach wherein the software allocator is configured to, in response to an update of one of the plurality of software components, update the remaining software components in the software group, and wherein a size of the software group updated by the software allocator is set to n times

However, Chen discloses wherein the software allocator is configured to, in response to an update of one of the plurality of software components, update the remaining software components in the software group (Figs. 5A & 5B, pars. 0060-0062, software modules created by the layout processor 115 for a device memory 110 wherein uniform sized reserved buffer spaces are placed between the installed software modules A 507, B 509, C 511, and D 513, in accordance with an embodiment of the invention. By introducing reserved buffer spaces 517, 519, 521 and 533 adjacent to software modules A 507, B 509, C 511 … the size of reserved buffer space 517 adjacent to the software module A 507 is selected based upon and in proportion to the size of the corresponding software module A 507. Thus, reserved buffer space 519 is smaller than reserved buffer space 517 because the software module B 509 is smaller than the software module A 507. Examiner Note: software modules stored within a device memory in the area of A … D.. In this embodiment, the scatter load files provide configuration information concerning the assignment of software modules (or objects) to slots and the amount of memory space assigned per slot, see pars. 0067-0068) and 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by BUECHERL to include the software allocator is configured to, in response to an update of one of the plurality of software components, update the remaining software components in the software group, as disclosed by Chen, for the purpose of allowing reserved buffer spaces are placed between all software modules, so that each software module has its own dedicated free memory space (see par. 0063 of Chen).

Further, Acharya discloses wherein a size of the software group updated by the software allocator is set to n times or 1/n of communication throughput based on a size of data received when performing a single communication (pars. 0125-0129, the sector from which the initial reference copy is made is identified as the copypos. For example, if the existing software is stored in 5 sectors (sector 1, sector 2, sector 3, sector 4, and sector 5), the record copypos may identify the offset for the sector to use as the initial reference copy. Further, the number of bytes copied is copylen. The delta compressor/encoder may create the reference block in the buffer memory similar to what would be used in the decoder (e.g., in the client device subject to software upgrade). In one implementation, in-place replacement reduces the sectors (or sections) from which to generate the delta from. For example, in-place replacement results in replacement of sector 1 with the upgraded code. After the upgraded code is saved to sector 1, sector 1 is thereafter deemed unusable from which to generate the delta from (e.g., in the 5 sector example given above, after the software upgrade is saved to sector 1, only sectors 2-5 are thereafter available from which to generate the delta). … if there are 8 sectors in the buffer memory, then the write may be performed after the 8 sectors diffs have been created by the delta compression/encoder. In contrast, if there were only one sector buffer memory, then the default action as explained above follows. One or more variables may be used to indicate the latency. For example, variables such as sectorsize and sectordelay (one or both of which may indicate sector latency), thus giving an indication of how far behind from the decode, the erase will occur. In one implementation, the delta compressor/encoder is told of the sectorsize and sectordelay so the delta compressor/encoder may ensure that copy blocks for the current decode position do not refer to sectors that have been erased (and have been rewritten with updated code . Further, see pars. 0130-0136).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by BUECHERL to discloses wherein a size of the software group updated by the software allocator is set to n times, as disclosed by Acharya, for the purpose of implementing the delta compressor/encoder is told of the sectorsize and sectordelay so the delta compressor/encoder may ensure that copy blocks for the current decode position do not refer to sectors that have been erased and have been rewritten with updated codemodules, so that each software module has its own dedicated free memory space (see par. 0129 of Acharya).

As to claim 9, BUECHERL discloses the electrical device further comprising wherein the software allocator is configured to store the software update data in the storage area (“Fig. 7, elements 9 & 10”) and the reserved area in the memory (“Fig. 4, elements 11 & 12”) (Figs. 4, software component store in the figure 4 element 7 [9 & 10] and alternate with element 8 [11 & 12], page 5, FIG. 4 shows a further exemplary embodiment of a data memory 6 according to the invention of a vehicle device 2. The data memory 6 has two memory areas 7, 8, the first memory area 7 being divided into two address areas 9, 10, and the second memory area 8 is divided into two address areas 1 1, 12. In particular, the first address area 9 is physically separated from the second address area 10, wherein a third address area 1 1 of the second memory area 8 is arranged between the first address area 9 and the second address area 10 of the first memory area 7. Thus, a memory area need not be restricted to a predetermined address area, but may also be distributed over two different address areas 10, 11, which are physically separated from each other. This is especially useful for file-based software updates because the files can be stored in different address ranges. Furthermore, the use of a fragmented data memory in this case is also possible).

As to claim 10, BUECHERL discloses the electrical device wherein the software allocator is configured to store a memory address of the storage area and a memory address of the reserved area (page 5, FIG. 4 shows a further exemplary embodiment of a data memory 6 according to the invention of a vehicle device 2. The data memory 6 has two memory areas 7, 8, the first memory area 7 being divided into two address areas 9, 10, and the second memory area 8 is divided into two address areas 1 1, 12. In particular, the first address area 9 is physically separated from the second address area 10, wherein a third address area 1 1 of the second memory area 8 is arranged between the first address area 9 and the second address area 10 of the first memory area 7. Thus, a memory area need not be restricted to a predetermined address area, but may also be distributed over two different address areas 10, 11, which are physically separated from each other. This is especially useful for file-based software updates because the files can be stored in different address ranges. Furthermore, the use of a fragmented data memory in this case is also possible).
As to claim 11, Chen discloses the electrical device wherein a first storage area (“507”)  in which a first software component (“A”)  is stored, a first reserved area (“517”)  allocated to the first software component, a second storage area (“509”) in which a second software component (“B”) is stored, and a second reserved area (“519”) allocated to the second software component are arranged in order in the memory (Figs. 5A & 5B, pars. 0060-0062, software modules created by the layout processor 115 for a device memory 110 wherein uniform sized reserved buffer spaces are placed between the installed software modules A 507, B 509, C 511, and D 513, in accordance with an embodiment of the invention. By introducing reserved buffer spaces 517, 519, 521 and 533 adjacent to software modules A 507, B 509, C 511 … the size of reserved buffer space 517 adjacent to the software module A 507 is selected based upon and in proportion to the size of the corresponding software module A 507. Thus, reserved buffer space 519 is smaller than reserved buffer space 517 because the software module B 509 is smaller than the software module A 507).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by BUECHERL to include the mobile device wherein a first storage area in which a first software component is stored, a first reserved area allocated to the first software component, a second storage area in which a second software component is stored, and a second reserved area allocated to the second software component are arranged in order in the memory, as disclosed by Chen, for the purpose of allowing reserved buffer spaces are placed between all software modules, so that each software module has its own dedicated free memory space (see par. 0063 of Chen).
As to claim 12, Chen discloses The electrical device according to claim 11, wherein the software allocator is configured to store a first software update data of the first software component in the first storage area and the first reserved area, and store a second software update data of the second software component in the second storage area and the second reserved area (Figs. 5A & 5B, pars. 0060-0062, software modules created by the layout processor 115 for a device memory 110 wherein uniform sized reserved buffer spaces are placed between the installed software modules A 507, B 509, C 511, and D 513, in accordance with an embodiment of the invention. By introducing reserved buffer spaces 517, 519, 521 and 533 adjacent to software modules A 507, B 509, C 511 … the size of reserved buffer space 517 adjacent to the software module A 507 is selected based upon and in proportion to the size of the corresponding software module A 507. Thus, reserved buffer space 519 is smaller than reserved buffer space 517 because the software module B 509 is smaller than the software module A 507. Examiner Note: software modules stored within a device memory in the area of A … D.. In this embodiment, the scatter load files provide configuration information concerning the assignment of software modules (or objects) to slots and the amount of memory space assigned per slot, see pars. 0067-0068).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by BUECHERL to include the mobile device wherein the software allocator is configured to store a first software update data of the first software component in the first storage area and the first reserved area, and store a second software update data of the second software component in the second storage area and the second reserved area, as disclosed by Chen, for the purpose of allowing reserved buffer spaces are placed between all software modules, so that each software module has its own dedicated free memory space (see par. 0063 of Chen).

As to claim 13, BUECHERL discloses a vehicle comprising: 
at least one electrical device (page 4, In a second step 102, the software update is authenticated by means of the control device 3. Thus, it can be ensured that the software update is checked for correctness and origin. In this way, processing of malware can be prevented. This step also preferably takes place again before changing the access of the vehicle device 2 to a software updated by means of the software update from the first memory area 7 to the second memory area 8 by means of the control device 3. [i.e. electrical device]); and 
a communication device configured to communicate with a server, receive a software update data, and provide the software update data to the at least one electrical device (page 4, Via a wireless communication interface, in particular a mobile radio connection, data originating from a back-end server 5 can be received by means of the antenna 15, which is located on the roof of the vehicle 1. The vehicle device 2 may preferably be a head unit, which is arranged inside the vehicle 1); 
wherein the electrical device includes a communication interface configured to receive the software update data from the communication device (page 3,  A communication device according to the invention preferably has at least one antenna, which is designed for transmitting and / or receiving electromagnetic signals. In particular, the communication device enables a wireless transmission and / or reception of, for example, software updates or system states. Preferably, a mobile radio Connection used to transmit data. Further preferably, by means of the communication device, a wired connection can be established with a PC device. A backend server in the sense of the invention is a PC device and / or a system network, which is set up to send data to at least one recipient. Preferably, the backend server communicates with the controller of the vehicle via the communication device and sends the controller a software update. Preferably, the backend server sends the software update to a plurality of vehicles, which originate in particular from the same series of series.), a memory configured to store a software group, wherein the software group includes a plurality of software components (page 4, In a first step 101, the software update is deciphered by means of the control device 3. This allows the transmission of the software update, which originates from a back-end server 5, via an encrypted communication so that third parties do not have direct access to the data of the software update. In a second step 102, the software update is authenticated by means of the control device 3. Thus, it can be ensured that the software update is checked for correctness and origin. In this way, processing of malware can be prevented. This step also preferably takes place again before changing the access of the vehicle device 2 to a software updated by means of the software update from the first memory area 7 to the second memory area 8 by means of the control device 3) and a reserved area (“Fig. 4, elements 11 & 12”) (Figs. 4, software component store in the figure 4 element 7 [9 & 10] and alternate with element 8 [11 & 12], page 5, FIG. 4 shows a further exemplary embodiment of a data memory 6 according to the invention of a vehicle device 2. The data memory 6 has two memory areas 7, 8, the first memory area 7 being divided into two address areas 9, 10, and the second memory area 8 is divided into two address areas 1 1, 12. In particular, the first address area 9 is physically separated from the second address area 10, wherein a third address area 1 1 of the second memory area 8 is arranged between the first address area 9 and the second address area 10 of the first memory area 7. Thus, a memory area need not be restricted to a predetermined address area, but may also be distributed over two different address areas 10, 11, which are physically separated from each other. This is especially useful for file-based software updates because the files can be stored in different address ranges. Furthermore, the use of a fragmented data memory in this case is also possible), and a software allocator configured to update the software group using the software update data (page 4, The control device 3 is set up such that the software update can be stored in the second memory area 8 and the access of the vehicle device 2 to the software from the first memory area 7 to the second memory area 8, which updates a software updated by means of the software update has to control the vehicle device 2, is variable.); and
wherein a storage area in which the software group is stored and a reserved (“Fig. 4, elements 11 & 12”) area allocated to the software group are alternately arranged in the memory (Figs. 4, software component store in the figure 4 element 7 [9 & 10] and alternate with element 8 [11 & 12], page 5, FIG. 4 shows a further exemplary embodiment of a data memory 6 according to the invention of a vehicle device 2. The data memory 6 has two memory areas 7, 8, the first memory area 7 being divided into two address areas 9, 10, and the second memory area 8 is divided into two address areas 1 1, 12. In particular, the first address area 9 is physically separated from the second address area 10, wherein a third address area 1 1 of the second memory area 8 is arranged between the first address area 9 and the second address area 10 of the first memory area 7. Thus, a memory area need not be restricted to a predetermined address area, but may also be distributed over two different address areas 10, 11, which are physically separated from each other. This is especially useful for file-based software updates because the files can be stored in different address ranges. Furthermore, the use of a fragmented data memory in this case is also possible); and 
wherein the software group includes a plurality of software components (page 4, In a first step 101, the software update is deciphered by means of the control device 3. This allows the transmission of the software update, which originates from a back-end server 5, via an encrypted communication so that third parties do not have direct access to the data of the software update. In a second step 102, the software update is authenticated by means of the control device 3. Thus, it can be ensured that the software update is checked for correctness and origin. In this way, processing of malware can be prevented. This step also preferably takes place again before changing the access of the vehicle device 2 to a software updated by means of the software update from the first memory area 7 to the second memory area 8 by means of the control device 3), 

Buecherl does not teach wherein the software allocator is configured to, in response to an update of one of the plurality of software components, update the remaining software components in the software group, and wherein a size of the software group updated by the software allocator is set to n times
However, Chen disclose wherein the software allocator comprises instructions to, in response to an update of one of the plurality of software components, update the remaining software components in the software group (Figs. 5A & 5B, pars. 0060-0062, software modules created by the layout processor 115 for a device memory 110 wherein uniform sized reserved buffer spaces are placed between the installed software modules A 507, B 509, C 511, and D 513, in accordance with an embodiment of the invention. By introducing reserved buffer spaces 517, 519, 521 and 533 adjacent to software modules A 507, B 509, C 511 … the size of reserved buffer space 517 adjacent to the software module A 507 is selected based upon and in proportion to the size of the corresponding software module A 507. Thus, reserved buffer space 519 is smaller than reserved buffer space 517 because the software module B 509 is smaller than the software module A 507. Examiner Note: software modules stored within a device memory in the area of A … D.. In this embodiment, the scatter load files provide configuration information concerning the assignment of software modules (or objects) to slots and the amount of memory space assigned per slot, see pars. 0067-0068), and

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by BUECHERL to include the software allocator is configured to, in response to an update of one of the plurality of software components, update the remaining software components in the software group, as disclosed by Chen, for the purpose of allowing reserved buffer spaces are placed between all software modules, so that each software module has its own dedicated free memory space (see par. 0063 of Chen).

Further, Acharya discloses wherein a size of the software group updated by the software allocator is set HYU-0518USol-SLPage 3 of 9to n times or 1/n of communication throughput based on a size of data received when performing a single communication (pars. 0125-0129, the sector from which the initial reference copy is made is identified as the copypos. For example, if the existing software is stored in 5 sectors (sector 1, sector 2, sector 3, sector 4, and sector 5), the record copypos may identify the offset for the sector to use as the initial reference copy. Further, the number of bytes copied is copylen. The delta compressor/encoder may create the reference block in the buffer memory similar to what would be used in the decoder (e.g., in the client device subject to software upgrade). In one implementation, in-place replacement reduces the sectors (or sections) from which to generate the delta from. For example, in-place replacement results in replacement of sector 1 with the upgraded code. After the upgraded code is saved to sector 1, sector 1 is thereafter deemed unusable from which to generate the delta from (e.g., in the 5 sector example given above, after the software upgrade is saved to sector 1, only sectors 2-5 are thereafter available from which to generate the delta). … if there are 8 sectors in the buffer memory, then the write may be performed after the 8 sectors diffs have been created by the delta compression/encoder. In contrast, if there were only one sector buffer memory, then the default action as explained above follows. One or more variables may be used to indicate the latency. For example, variables such as sectorsize and sectordelay (one or both of which may indicate sector latency), thus giving an indication of how far behind from the decode, the erase will occur. In one implementation, the delta compressor/encoder is told of the sectorsize and sectordelay so the delta compressor/encoder may ensure that copy blocks for the current decode position do not refer to sectors that have been erased (and have been rewritten with updated code . Further, see pars. 0130-0136).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by BUECHERL to discloses wherein a size of the software group updated by the software allocator is set to n times, as disclosed by Acharya, for the purpose of implementing the delta compressor/encoder is told of the sectorsize and sectordelay so the delta compressor/encoder may ensure that copy blocks for the current decode position do not refer to sectors that have been erased and have been rewritten with updated codemodules, so that each software module has its own dedicated free memory space (see par. 0129 of Acharya).

As to claim 15, Buecherl discloses the vehicle wherein the software allocator is configured to store the software update data in the storage area and the reserved area in the memory (“Fig. 4, elements 11 & 12”) (page 5, FIG. 4 shows a further exemplary embodiment of a data memory 6 according to the invention of a vehicle device 2. The data memory 6 has two memory areas 7, 8, the first memory area 7 being divided into two address areas 9, 10, and the second memory area 8 is divided into two address areas 1 1, 12. In particular, the first address area 9 is physically separated from the second address area 10, wherein a third address area 1 1 of the second memory area 8 is arranged between the first address area 9 and the second address area 10 of the first memory area 7. Thus, a memory area need not be restricted to a predetermined address area, but may also be distributed over two different address areas 10, 11, which are physically separated from each other. This is especially useful for file-based software updates because the files can be stored in different address ranges. Furthermore, the use of a fragmented data memory in this case is also possible).

As to claim 16, Burcher discloses the vehicle according wherein the software allocator is configured to store a memory address of the storage area and a memory address of the reserved area (page 5, FIG. 4 shows a further exemplary embodiment of a data memory 6 according to the invention of a vehicle device 2. The data memory 6 has two memory areas 7, 8, the first memory area 7 being divided into two address areas 9, 10, and the second memory area 8 is divided into two address areas 1 1, 12. In particular, the first address area 9 is physically separated from the second address area 10, wherein a third address area 1 1 of the second memory area 8 is arranged between the first address area 9 and the second address area 10 of the first memory area 7. Thus, a memory area need not be restricted to a predetermined address area, but may also be distributed over two different address areas 10, 11, which are physically separated from each other. This is especially useful for file-based software updates because the files can be stored in different address ranges. Furthermore, the use of a fragmented data memory in this case is also possible).

As to claim 17, Chen discloses the vehicle wherein: 
a first storage area in which a first software group (“A”) is stored, a first reserved area (“517”) in which the first software group is stored, a second storage area (“509”) in which a second software group (“B”) is stored, and a second reserved area (“519”) in which the second software group is stored are arranged in order in the memory (Figs. 5A & 5B, pars. 0060-0062, software modules created by the layout processor 115 for a device memory 110 wherein uniform sized reserved buffer spaces are placed between the installed software modules A 507, B 509, C 511, and D 513, in accordance with an embodiment of the invention. By introducing reserved buffer spaces 517, 519, 521 and 533 adjacent to software modules A 507, B 509, C 511 … the size of reserved buffer space 517 adjacent to the software module A 507 is selected based upon and in proportion to the size of the corresponding software module A 507. Thus, reserved buffer space 519 is smaller than reserved buffer space 517 because the software module B 509 is smaller than the software module A 507.); and 
the first software group includes a plurality of a first software component (“packages”), and the second software group (“packages”) includes a plurality of a second software component (Figs. 5A & 5B, pars. 0060-0062, software modules created by the layout processor 115 for a device memory 110 wherein uniform sized reserved buffer spaces are placed between the installed software modules A 507, B 509, C 511, and D 513, in accordance with an embodiment of the invention. By introducing reserved buffer spaces 517, 519, 521 and 533 adjacent to software modules A 507, B 509, C 511 … the size of reserved buffer space 517 adjacent to the software module A 507 is selected based upon and in proportion to the size of the corresponding software module A 507. Thus, reserved buffer space 519 is smaller than reserved buffer space 517 because the software module B 509 is smaller than the software module A 507. Examiner Note: software modules stored within a device memory in the area of A … D.. In this embodiment, the scatter load files provide configuration information concerning the assignment of software modules (or objects) to slots and the amount of memory space assigned per slot, see pars. 0067-0068).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by BUECHERL to include a first storage area in which a first software group is stored, a first reserved area in which the first software group is stored, a second storage area in which a second software group is stored, and a second reserved area in which the second software group is stored are arranged in order in the memory, as disclosed by Chen, for the purpose of allowing reserved buffer spaces are placed between all software modules, so that each software module has its own dedicated free memory space (see par. 0063 of Chen).

As to claim 18, (the device / vehicle claim) recites substantially similar limitations to claim 12 (the device / vehicle claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 20, BUECHERL discloses a vehicle comprising: 
a communication device comprising an antenna and configured to communicate with a server, receive a software update data (page 4, Via a wireless communication interface, in particular a mobile radio connection, data originating from a back-end server 5 can be received by means of the antenna 15, which is located on the roof of the vehicle 1. The vehicle device 2 may preferably be a head unit, which is arranged inside the vehicle 1.), and provide the software update data to at least one electrical device (page 4, In a second step 102, the software update is authenticated by means of the control device 3. Thus, it can be ensured that the software update is checked for correctness and origin. In this way, processing of malware can be prevented. This step also preferably takes place again before changing the access of the vehicle device 2 to a software updated by means of the software update from the first memory area 7 to the second memory area 8 by means of the control device 3. [i.e. electrical device]), wherein the electrical device includes a communication interface configured to receive the software update data from the communication device, a memory configured to store a software group, the software group including a plurality of software components and a reserved area (page 4, In a first step 101, the software update is deciphered by means of the control device 3. This allows the transmission of the software update, which originates from a back-end server 5, via an encrypted communication so that third parties do not have direct access to the data of the software update. In a second step 102, the software update is authenticated by means of the control device 3. Thus, it can be ensured that the software update is checked for correctness and origin. In this way, processing of malware can be prevented. This step also preferably takes place again before changing the access of the vehicle device 2 to a software updated by means of the software update from the first memory area 7 to the second memory area 8 by means of the control device 3.), and a software allocator configured to update the software group using the software update data (page 4, The control device 3 is set up such that the software update can be stored in the second memory area 8 and the access of the vehicle device 2 to the software from the first memory area 7 to the second memory area 8, which updates a software updated by means of the software update has to control the vehicle device 2, is variable.); 
wherein a storage area in which the software group is stored and a reserved area allocated to the software group are alternately arranged in the memory (Figs. 4, software component store in the figure 4 element 7 [9 & 10] and alternate with element 8 [11 & 12], page 5, FIG. 4 shows a further exemplary embodiment of a data memory 6 according to the invention of a vehicle device 2. The data memory 6 has two memory areas 7, 8, the first memory area 7 being divided into two address areas 9, 10, and the second memory area 8 is divided into two address areas 1 1, 12. In particular, the first address area 9 is physically separated from the second address area 10, wherein a third address area 1 1 of the second memory area 8 is arranged between the first address area 9 and the second address area 10 of the first memory area 7. Thus, a memory area need not be restricted to a predetermined address area, but may also be distributed over two different address areas 10, 11, which are physically separated from each other. This is especially useful for file-based software updates because the files can be stored in different address ranges. Furthermore, the use of a fragmented data memory in this case is also possible); and 
wherein the software group includes a plurality of software components (page 4, In a first step 101, the software update is deciphered by means of the control device 3. This allows the transmission of the software update, which originates from a back-end server 5, via an encrypted communication so that third parties do not have direct access to the data of the software update. In a second step 102, the software update is authenticated by means of the control device 3. Thus, it can be ensured that the software update is checked for correctness and origin. In this way, processing of malware can be prevented. This step also preferably takes place again before changing the access of the vehicle device 2 to a software updated by means of the software update from the first memory area 7 to the second memory area 8 by means of the control device 3),
Buecherl does not teach wherein the software allocator is configured to, in response to an update of one of the plurality of software components, update the remaining software components in the software group, and wherein a size of the software group updated by the software allocator is set to n times.
However, Chen discloses wherein the software allocator comprises instructions to, in response to an update of one of the plurality of software components, update the remaining software components in the software group (Figs. 5A & 5B, pars. 0060-0062, software modules created by the layout processor 115 for a device memory 110 wherein uniform sized reserved buffer spaces are placed between the installed software modules A 507, B 509, C 511, and D 513, in accordance with an embodiment of the invention. By introducing reserved buffer spaces 517, 519, 521 and 533 adjacent to software modules A 507, B 509, C 511 … the size of reserved buffer space 517 adjacent to the software module A 507 is selected based upon and in proportion to the size of the corresponding software module A 507. Thus, reserved buffer space 519 is smaller than reserved buffer space 517 because the software module B 509 is smaller than the software module A 507. Examiner Note: software modules stored within a device memory in the area of A … D.. In this embodiment, the scatter load files provide configuration information concerning the assignment of software modules (or objects) to slots and the amount of memory space assigned per slot, see pars. 0067-0068), and 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by BUECHERL to include the software allocator is configured to, in response to an update of one of the plurality of software components, update the remaining software components in the software group, as disclosed by Chen, for the purpose of allowing reserved buffer spaces are placed between all software modules, so that each software module has its own dedicated free memory space (see par. 0063 of Chen).

Further, Acharya discloses wherein a size of the software group updated by the software allocator is set to n times or 1/n of communication throughput based on a size of data received when performing a single communication (pars. 0125-0129, the sector from which the initial reference copy is made is identified as the copypos. For example, if the existing software is stored in 5 sectors (sector 1, sector 2, sector 3, sector 4, and sector 5), the record copypos may identify the offset for the sector to use as the initial reference copy. Further, the number of bytes copied is copylen. The delta compressor/encoder may create the reference block in the buffer memory similar to what would be used in the decoder (e.g., in the client device subject to software upgrade). In one implementation, in-place replacement reduces the sectors (or sections) from which to generate the delta from. For example, in-place replacement results in replacement of sector 1 with the upgraded code. After the upgraded code is saved to sector 1, sector 1 is thereafter deemed unusable from which to generate the delta from (e.g., in the 5 sector example given above, after the software upgrade is saved to sector 1, only sectors 2-5 are thereafter available from which to generate the delta). … if there are 8 sectors in the buffer memory, then the write may be performed after the 8 sectors diffs have been created by the delta compression/encoder. In contrast, if there were only one sector buffer memory, then the default action as explained above follows. One or more variables may be used to indicate the latency. For example, variables such as sectorsize and sectordelay (one or both of which may indicate sector latency), thus giving an indication of how far behind from the decode, the erase will occur. In one implementation, the delta compressor/encoder is told of the sectorsize and sectordelay so the delta compressor/encoder may ensure that copy blocks for the current decode position do not refer to sectors that have been erased (and have been rewritten with updated code . Further, see pars. 0130-0136).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by BUECHERL to discloses wherein a size of the software group updated by the software allocator is set to n times, as disclosed by Acharya, for the purpose of implementing the delta compressor/encoder is told of the sectorsize and sectordelay so the delta compressor/encoder may ensure that copy blocks for the current decode position do not refer to sectors that have been erased and have been rewritten with updated codemodules, so that each software module has its own dedicated free memory space (see par. 0129 of Acharya).

As to claim 21, (the device / vehicle claim) recites substantially similar limitations to claim 15 (the device / vehicle claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 22, (the device / vehicle claim) recites substantially similar limitations to claim 16 (the device / vehicle claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 23, (the device / vehicle claim) recites substantially similar limitations to claim 17 (the device / vehicle claim) and is therefore rejected using the same art and rationale set forth above.
As to claim 24, (the device / vehicle claim) recites substantially similar limitations to claim 12 (the device) and is therefore rejected using the same art and rationale set forth above.

Claim 19 is rejected under 35 U.S.C. 103 as being obvious over Buecherl et al. (WO2019068420A1) in view of Chen et al. (US 2005/0102660 A1) and further in view of Acharya et al. (US 2019/026,5965 A1) and further in view of Searle et al. (US 2016/0294614 A1).

As to claim 19, BUECHERL discloses the vehicle wherein the communication device comprises: an antenna (page 4, Via a wireless communication interface, in particular a mobile radio connection, data originating from a back-end server 5 can be received by means of the antenna 15, which is located on the roof of the vehicle 1. The vehicle device 2 may preferably be a head unit, which is arranged inside the vehicle 1.).

BUECHERL does not explicitly disclose the vehicle wherein the communication device comprises: a telematics unit and an antenna.

However, Searle discloses the vehicle wherein the communication device comprises
a telematics unit (par. 0049, A connected device (e.g., a vehicle, a smartphone, an appliance, a smart lock, and/or the like device that is capable of network connectivity) is configured to log specified events. For example, logged events may include software and configuration updates events, system fault and performance events, system service usage notifications, telematic data, and/or the like. These events may be logged by the device's software system or by individual device components (e.g., peripheral units or electronic control units (ECUs). Further, see pars. 0046-0047); 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Burcher to include the vehicle wherein the communication device comprises a telematics unit, as disclosed by Searle, for the purpose of connecting to various transceiver device. (see paragraph 4413 of Searle)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-13411. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Mohammad Kabir/
Examiner, AU 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199